UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


MAHBUB RAHMAN, et al.,            :
                                  :
          Petitioners,            :
                                  :
     v.                           : Civil Action No. 08-1223 (JR)
                                  :
BARACK H. OBAMA, et al.,          :
                                  :
          Respondents.            :

                                ORDER


          The petitioner in this case was transferred to

Afghanistan more than a year ago.    It is not clear that this

Court still has jurisdiction over his habeas petition.     That

question, as it is presented in this and other Guantanamo Bay

cases, is pending in a consolidated case before Judge Hogan (see

08mc0444).    Until the question is resolved, no further

proceedings can be had in this case.    It is accordingly ORDERED,

by the Court sua sponte, that further proceedings in this case

are stayed.




                                      JAMES ROBERTSON
                                United States District Judge